              Case 1:20-cv-01002-JRN Document 18 Filed 04/09/21 Page 1 of 1


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


AWANA CLUBS INTERNATIONAL,

                        Plaintiff,
         v.
                                                           Case No. 1:20-cv-01002-JN
NEWGISTICS, INC. and
PITNEY BOWES, INC.,

                        Defendants.



                     STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff, Awana Clubs International, and Defendants, Newgistics, Inc. and Pitney Bowes,

Inc., by their attorneys and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, stipulate to the dismissal of Awana’s Complaint, Defendants’ Counterclaim, and this

entire action, with prejudice, with each party to bear its own costs and attorneys fees.

Dated: April ___,
              9 2021

 s/ Arthur Gollwitzer III                          s/ Christian Poland

 Arthur Gollwitzer III                             Tricia W. Macaluso
   (Texas Bar No. 24073336)                        Bryan Cave Leighton Paisner LLP
 Michael Best & Friedrich LLP                      JP Morgan Chase Tower
 2700 Via Fortuna, Suite 250                       2200 Ross Avenue, Suite 3300
 Austin, Texas 78746                               Dallas, Texas 75201-7965
 agollwitzer@michaelbest.com                       (214) 721-8000
 512.640.3160                                      tricia.macaluso@bclplaw.com
 Fax: 512.640.3170
                                                   Christian Poland (admitted pro hac vice)
 Attorneys for Defendants,                         Bryan Cave Leighton Paisner LLP
 Newgistics, Inc. and Pitney Bowes Inc.            161 North Clark Street, Suite 4300
                                                   Chicago, Illinois 60601
                                                   312-602-5000
                                                   Fax: 312-602-5050
                                                   christian.poland@bclplaw.com

                                                   Attorneys for Plaintiff,
                                                   Awana Clubs International



603177126.1
